Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“(j) multiplying the locked idle thrust reference target obtained 1n (b) by the thrust ratio obtained
in (h), or adding the locked idle thrust reference target obtained tn (b) to the thrust difference obtained
in (h), to obtain an adjusted (lapsed) idle thrust reference target;

(k) obtaining a commanded lapsed take-off thrust target based on a setting position of a thrust
lever (thrust lever resolver angle, TRA) by interpolating between the adjusted (lapsed) maximum take-
off thrust reference target, the adjusted (lapsed) maximum climb thrust reference target, and the
adjusted (lapsed) idle thrust reference target, wherein the commanded lapsed takeoff thrust target 1s a
fraction of (or a fixed offset from) the maximum take-off thrust reference target; and

(I) unlocking the values of temperature and the altitude after completion of take-off when the

target is interpolated as a function of the TRA from the maximum take-off thrust reference target, the
maximum climb thrust reference target, and the idle thrust reference target based on current real time
values of the altitude, the temperature, and the airspeed (Mach number)” in claims 1 and 9;
“interpolating the adjusted idle thrust reference target, the adjusted maximum climb thrust

reference target, and the adjusted (lapsed) maximum take-off thrust reference target, to obtain a

commanded thrust target as a function of thrust resolver angle (TRA);

a display connected to the one or more computers, the display displaying the commanded lapsed
take-off thrust target; and

a throttle having a thrust resolver angle capable of being changed to match the commanded

maximum continuous thrust setting targets; wherein the commanded thrust target is used to control
thrust generated from the engine” in claim 16; and
“a plurality of maximum continuous thrust setting targets in units of power during airplane climb-
out with Engine-Out condition, including:

a TMF-FMF maximum continuous thrust setting target determined using the
TMF-FMF computing platform as a function of the temperature, the airspeed, and the
altitude, and

a DPI-LSPS maximum continuous thrust setting target, determined using the
DPI-LSPS computing platform as a function of the temperature , the airspeed , and the
altitude ” in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747